Title: From Thomas Jefferson to Thomas Paine, 25 March 1806
From: Jefferson, Thomas
To: Paine, Thomas


                        
                            Dear Sir
                            
                            Washington Mar. 25. 06
                        
                        It has not been in my power sooner to acknolege the reciept of your favor of Mar. 15. with France we have no
                            difference, no subject of negociation. our differences are with Spain & England. with the former we are making a last
                            effort at peaceable accomodation. the subject is merely a settlement of the limits of Louisiana, & our right of passing
                            down the rivers of Florida. this negociation is to be held at Paris where we may have the benefit of the good offices of
                            France, but she will be no party to the contract. mr Bowdoin our minister to Spain being now at Paris, & Armstrong
                            there of course, the full powers have been sent to them for that reason. it has not been in contemplation to look for any
                            other hand. lately indeed it has been pressed that these gentlemen being from the Middle & Northern divisions of the
                            country & the interest to be arranged being merely a geographical one, exclusively concerning the Southern & Western
                            states, some person of that geographical position ought to be added whose knowledge of the subject & interest in it
                            would give security & confidence to the Southern & Western states that it will be pursued with knowledge & zeal.
                            should this opinion prevail the 3d. commissioner must of course be selected geographically.
                        With respect to the rights of neutrality, we have certainly a great interest in their settlement. but this
                            depends exclusively on the will of two characters, Buonaparte & Alexander. the dispositions of the former to have them
                            placed on liberal grounds are known. the interests of the latter should ensure the same dispositions. the only thing to be
                            done is to bring the two characters together to treat on the subject. all the minor maritime powers of Europe will of
                            course concur with them. we have not failed to use such means as we possess to induce these two sovereigns to avail the
                            world of it’s present situation to declare and enforce the laws of nature & convenience on the seas. but the
                            organisation of the treaty making power by our constitution, is too particular for us to commit the nation in so great an
                            operation with all the European powers. with such a federal phalanx in the Senate, compact & vigilant for opportunities
                            to do mischief, the addition of a very few other votes, misled by accidental or imperfect views of the subject, would
                            suffice to commit us most dangerously. all we can do therefore is to encourage others to declare & guarantee neutral
                            rights, by excluding all intercourse with any nation which infringes them, & to leave a niche in their compact for us,
                            if our treaty making power shall chuse to occupy it
                        From these views you will percieve that geographical & accidental circumstances have designated our
                            Commissioners, and that we cannot derive from your agency on this occasion the benefits you have heretofore rendered in a
                            different line.
                        With England I flatter myself our difficulties will be dissipated by the disasters of her allies the change
                            of her ministry, and the measures which Congress are likely to adopt to furnish motives for her becoming just to us: and
                            on the whole I cannot but hope that in the general settlement of the affairs of nations now on the tapis, ours also will
                            be satisfactorily settled; so as to ensure to us those years of peace & prosperity which will place us beyond the reach
                            of European wrong–doers. Accept my friendly salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    